Citation Nr: 1739292	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-33 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a skin disorder, claimed as jungle rot, to include as secondary to service-connected diabetes mellitus type II or exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2016 the Board remanded this case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2016 remand, the Veteran was afforded VA examinations in October 2016 to determine the nature and etiology of any acquired psychiatric disorder and any skin disorder.  The opinions provided by the examiners are inadequate and the claims must be remanded to obtain an adequate opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding the Veteran's claim for an acquired psychiatric disorder, the October 2016 examiner found that the Veteran's symptoms did not meet the DSM-5 diagnostic criteria for PTSD and did not have a separate mental disorder that met DSM-5 criteria.  However, those findings are inconsistent with the record because the examiner specifically noted that the Veteran is currently being treated by a psychiatrist for adjustment disorder.  The examiner also refers to treatment for a Nightmare Disorder, which has resolved.  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, an opinion is required as to whether any psychiatric disorder diagnosed during the course of the appeal, including a resolved Nightmare Disorder or Adjustment Disorder, related to his active duty service.  

Further within the examination report, the treatment is reportedly provided by a VA psychiatrist, but the record also includes a September 2012 statement from a private physician (Dr. M.P.) who was treating the Veteran for "severe anxiety and nightmares."  See October 2, 2014 Statement in Support of Claim.  There are records from Dr. M.P. through 2010.  Subsequent treatment records should be obtained on remand.  

Regarding the Veteran's claim for an a skin disorder, claimed as jungle rot, the October 2016 examiner noted that, historically, the Veteran had been diagnosed with dermatitis or eczema (contact dermatitis and varicose dermatitis, both resolved) and infectious skin conditions (recurrent lower extremity cellulitis, bilateral onychomycosis toenails, and ingrown toenails, resolved). 

On physical examination, no dermatitis was found; the Veteran had fungal nails.  The examiner specifically noted that the Veteran did not have any specific skin conditions.  The only pertinent physical findings were bilateral anterior lower extremity hyperpigmentation, not scarring, that is brown in color, irregular border, on the right and left lower legs.  

The examiner ultimately provided a negative opinion as to the claimed jungle rot because she found no evidence of the condition on examination and the Veteran's clinical findings and history were not consistent with any superficial fungal infection described as "jungle rot."  Current clinical findings were consistent with venous stasis hyperpigmentation and dermatitis secondary to his history of unrelated medical disorders that predisposed him to both swelling and recurrent infections; not consistent with active infection.  The examiner noted these "unrelated medical disorders" included severe morbid obesity, diabetes, and chronic lymphedema from leg injuries in the 1990's.  The Veteran is service connected for diabetes mellitus type II. The VA examiner's opinion raises the question of whether the currently diagnosed venous stasis hyperpigmentation and dermatitis could be secondary to his service-connected diabetes.  On remand, appropriate notice should be provided and the AOJ should consider service connection on a secondary basis.  An addendum VA opinion also needs to be obtained which thoroughly addresses all theories of entitlement.  

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for any psychiatric disability or skin disability since September 2010.  After securing the necessary release, take all appropriate action to obtain these records, including any treatment records from Dr. M.P. since that date.

2.  After the completion of the above, the AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the October 2016 VA PTSD examiner (or from another provider if the October 2016 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

(a) Identify all psychiatric disorders diagnosed since January 2011.
 
(b) For any psychiatric disability diagnosed during that time period, is it at least as likely as not related to the Veteran's service?  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why

3.  The AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the October 2016 VA skin disorder examiner (or from another provider if the October 2016 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

(a) Is it at least as likely as not that the currently diagnosed venous stasis hyperpigmentation and dermatitis and fungal infection toenails (i) was incurred in service or (ii) is caused or aggravated by the Veteran's service-connected diabetes mellitus type II?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.  

4.  After undertaking the above actions and any other necessary development, the AOJ must readjudicate the claims.  If any of the claims remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




